DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs filed on 08/20/2021 and application filed on 01/11/2021 which is continuation of application 15/222,739 filed on 07/28/2016, now patent number 11100278.
Claims 1-4 are pending in the case. Claim 1 is independent claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11100278.
Regarding claim 1, 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11100278 as applied to claim 1 above, and further in view of Nixon et al., US 9,207,666.
Regarding claim 2, which is dependent on claim 1, Nixon teaches wherein the HTML transformation instructions include a set of Extensible Markup Language (XML) rules (Nixon, col.15, lines 4-26; col.23, line 65 – col.24, line 3; transformation template includes XML locale to transforming XML device description file into HTML file).
It would have been obvious to a person of ordinary skill, before the effective filling date of the claimed invention, to have combined Nixon’s teaching into ‘278’s teaching to include a set of Extensible Markup Language (XML) rules, since the combination would have facilitated the transforming of document/object/information based on different locales as Nixon disclosed.
Regarding claim 3, which is dependent on claim 1, Nixon teaches wherein the HTML transformation instructions include identification text that is used to uniquely identify the screen of the terminal application (Nixon, col.15, lines 4-26; display sizes specified by locale template).
It would have been obvious to a person of ordinary skill, before the effective filling date of the claimed invention, to have combined Nixon’s teaching into ‘278’s teaching to include identification text that is used to uniquely identify the screen of the terminal application, since the combination would have facilitated the transforming of document/object/information based on display size as Nixon disclosed.
Regarding claim 4, which is dependent on claim 3, Nixon teaches wherein the identification text acts as a fingerprint for the screen of the terminal application (Nixon, col.15, lines 4-26; generating HTML file based on display size specified by locale template).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Rice et al., US 2015/0040000, [0041] teaches stylesheet identifies screen size,
Butler, US 20030167334, [0025] teaches XML defines small screen, large screen.
Hind et al., US 6463440, figures 3A, 3B teaches stylesheet identifies device type and screen size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177